THE OFFICE OF


                            THE CRIMINAL DISTRICT ATTORNEY
                                  McLENNAN COUNTY, TEXAS
                                           219 North 6th Street, Suite 200
                                               Waco, Texas     76701
                                            Phone - (254) 757-5084
                                             Fax - (254) 757-5021

Sterling Harmon                                                                      Abelino "Abel" Reyna
Assistant Criminal District Attorney                                               Criminal District Attorney


December 29, 2014

Court of Criminal Appeals
Attn:    Mr. Abel Acosta, Clerk
P.O. Box 12308
                                                                                      FILED IN
Austin, Texas       78711                                                    COURT OF CRIMINAL APPEALS

Re:     CHRISTOPHER ALLEN PHILLIPS                                                  JAN 05 201*
CCA No.      PD-0789-14
Trial Court Case No.        2011 -939-C1                                         Abel Acosta, Cier*

Dear Mr. Acosta:


This is to advise the Court that I will appear for oral argument in the above-referenced matter.

Sincerely,



Stealing bfarMon
Chief Appellate Assistant District Attorney
McLennan County Criminal District Attorney's Office

Xc:     Mr. John M. Hurley
        Via email                                                                     JAhf 0 5 2015